Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2015

                                       No. 04-15-00459-CR

                              Ex Parte Adam Wayne INGRAM,
                                           Appellant
                  From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015W0279
                              Jefferson Moore, Judge Presiding

                                         ORDER
        On January 5, 2015, Appellant filed a pretrial application for writ of habeas corpus. He
raised facial constitutional challenges to Texas Penal Code Section 33.021, the statute under
which he was indicted. The trial court’s February 5, 2015 order denied the application. The
order states the trial court decided the application on its merits, but the State acknowledges the
trial court signed the order without holding a hearing on the application.
        The State argues Appellant had thirty days from February 5, 2015, to file a post-judgment
motion or notice of appeal. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); Ex parte Matthews, 452 S.W.3d 8, 13 (Tex. App.—San Antonio 2014,
no pet.); Green v. State, 999 S.W.2d 474, 476 (Tex. App.—Fort Worth 1999, pet. ref’d).
        On July 14, 2015, Appellant filed another application for writ of habeas corpus seeking
relief on what appears to be the identical bases asserted in the January 5, 2015 application. At
the same time, Appellant filed a motion to set aside the February 5, 2015 order. In the motion,
Appellant asserts the trial court inadvertently signed the February 5, 2015 order denying his
January 5, 2015 application, and he did not receive notice of the February 5, 2015 order. The
trial court denied the July 14, 2015 application, and on July 16, 2015, Appellant filed a notice of
appeal.
       In its brief, citing State v. Swearingen, 424 S.W.3d 32, 36 (Tex. Crim. App. 2014), the
State argues Appellant’s counsel received notice, and this court does not have jurisdiction to
consider this appeal “because no timely notice of appeal was filed after the trial court’s denial of
Appellant’s first application for pretrial writ of habeas corpus” and the denial was “final and
became the law of the case.”
        We ORDER Appellant to show cause in writing within TWENTY DAYS from the date
of this order why this appeal should not be dismissed for want of jurisdiction. See Castillo, 369
S.W.3d at 198; Olivo, 918 S.W.2d at 522. If Appellant does not show cause in writing within the
time provided, this appeal may be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).


                                       PER CURIAM




ATTESTED TO: ____________________
             Keith E. Hottle
             Clerk of Court